Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 5-6, 9, 14 and 18
Cancelled: 3-4, 7, 10, 13 and 15 
Added: None
Therefore, claims 1-2, 5-6, 8-9, 11-12, 14 and 16-20 are currently pending in the instant application.

Allowable Subject Matter
Claim 1-2, 5-6, 8-9, 11-12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 9, The prior art teaches a display panel, comprising:
a first substrate: and
a drive circuit, coupled to the first substrate: wherein
the first substrate comprises:
pixels; and
a plurality of data limes that is provided to be respectively connected to the
pixels;
the drive circuit comprises:
a plurality of data drive chips that 1s provided, wherein each group of the data

each of the data limes corresponds to one of the data signal paths, a total quantity
of the data signal paths is greater than a total quantity of the data lines, and the data signal paths comprise at least one data signal path that mismatches the data line and on which suspension processing is performed: and
steps of manufacturing the display panel comprise: forming a first substrate; forming a plurality of data lines in the first substrate; and arranging data drive chips, and connecting data signal paths on the data drive chips to the data limes in a one-to-one correspondence, wherein in a correspondence connection process, data signal paths matching the data lines are selected, the matching data signal paths are connected to the data lines, and suspension processing is performed on mismatching data
signal paths,
wherein a plurality of data drive chips is comprised, a plurality of groups of data lines is provided, and each data drive chip corresponds to a group of data lines: and each of the data drive chips
comprises a group of data signal paths;
a quantity of data signal paths on at least one of the data drive chips is greater than a quantity
of a corresponding group of data lines;
in the correspondence connection process, data signal paths whose quantity is equivalent to a
difference between a total quantity of the data signal paths and a quantity of the data lines are selected
from all of the data signal paths, and suspension processing is performed on the selected data signal
paths: and
matching is performed between remaining data signal paths and the corresponding data lines;
wherein the step of selecting, in the correspondence connection process, data signal paths
whose quantity is equivalent to a difference between a total quantity of the data signal paths and a
quantity of the data lines from all of the data signal paths, and performing suspension processing on the

corresponding data lines comprises;
detecting and reading data signal requirement information of a preset requirement of the data lines;
selecting matching data signal paths from the data drive chips according to the data signal
requirement information of the preset requirement, and performing a one-to-one correspondence connection; and
performing suspension processing on mismatching data signal paths;
wherein data signals are transmitted to the data lines through the data signal paths. 
However, the prior art, alone or in an obvious combination, does not disclose the above discussed limitations wherein the preset requirement at least comprises:
polarities of data signals corresponding to data signal paths in a current data drive chip and a neighboring data drive chip in a horizontal direction present continuous polarity reversal in a period of 2.
The similar idea is embodied in the corresponding method of independent claim 1 and the similar device of independent claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625